Citation Nr: 1104722	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a torn left anterior 
cruciate ligament (ACL), to include as secondary to service 
connected bipolar disorder.

2.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome (PFPS), to include as secondary to 
service connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from October 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Denver, 
Colorado, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
sought. 

In March 2009, the Board issued a decision denying entitlement to 
service connection for a torn left ACL and bilateral PFPS.  The 
Veteran appealed this denial to the Court of Appeals for Veterans 
Claims (the Court).  In September 2010 the Court, based on a 
Joint Motion, vacated the Board decision and remanded the matters 
for further appellate consideration.

Subsequent to the March 2009 Board decision, the Veteran 
submitted additional private treatment records documenting 
current bilateral knee problems.  These have not been previously 
considered by the RO, nor has the Veteran waived such 
consideration.  However, as the new records address only the 
already established fact of current disability and include no 
information regarding the circumstances of injury or any 
relationship to service, they are not pertinent to the ultimate 
question on appeal, and remand to the RO is not required. 
38 C.F.R. § 20.1304.

The issue with respect to bilateral PFPS has been recharacterized 
to better reflect the allegations of the Veteran and the evidence 
of record.


FINDINGS OF FACT

1.  A torn left ACL was incurred as a result of anxiety and panic 
attacks related to service connected bipolar disorder

2.  Bilateral PFPS was incurred as a result of the need to 
rehabilitate a service connected left knee injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left torn ACL have 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for service connection of bilateral PFPS have 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board is granting in full the benefits sought on appeal.  
Accordingly, any error committed with respect to either the duty 
to notify or the duty to assist was harmless and will not be 
further discussed.  

II.  Evidence

The Veteran was granted service connection for bipolar disorder 
in a May 1993 rating decision.  Examination reports in connection 
with that decision refer to a history of anxiety and paranoia.

SSA records reveal reports by the Veteran and her mother of 
"panic attacks" in the early 1990's.  These are described as 
responses to fear of crowds and people.  Doctors do not identify 
any panic attacks or behaviors.  They do again refer to a 
heightened level of paranoia and resulting behavior.

VA treatment records reveal ongoing treatment for bipolar 
disorder.  The Veteran was being treated effectively with a 
combination of medications.  In December 2001, Dr. EW commented 
that the condition was marked by moodiness (predominantly 
dysthymia) and manic episodes.  The manic periods manifested with 
increased energy, decreased sleep, and delusions, including 
feeling that she was someone else or could see through herself.  
The propensity for impulsive behavior was also noted.  Anxiety 
was noted in February 2002 in relation to family and financial 
situations.  Records indicate the Veteran continued to "worry" 
over a variety of issues, including fears of physical attack.  In 
May 2003, a mental health treatment plan was formulated.  At that 
time the Veteran was noted to be mostly successful in managing 
her illness with medication.  No mention was made of panic 
attacks, though the Veteran felt tension over family problems.  

A private emergency room note from HNS Medical Center dated in 
August 2003 indicates in the history of the present illness that 
the Veteran had injured her left knee when she "stepped down" 
from an amusement park ride and fell when her knee buckled.  She 
felt it pop.  She had continued to ambulate since that time, but 
the knee continued to crackle and pop.  She had "some pain" in 
the knee.  The emergency room note makes no reference to any 
panic attacks and undue anxiety.

In September 2003, VA treatment notes show a report of telephone 
contact indicating that the Veteran called to inform VA that when 
"getting [off] of a ride" at an amusement park she had torn her 
ACL.  She did not refer to a panic attack or jumping from the 
ride, nor did she do so in subsequent contacts or appointments.  
The veteran began to regularly describe anxiety symptoms and 
complaints after October 2003, following the death of her 
brother.  She began to feel stressed over growing marital 
problems and fears regarding her adolescent daughter.  In June 
2005, she apologized for being "panicky" when talking to a 
nurse; the nurse had noted in May 2005 that the Veteran was 
anxious about an upcoming party for her daughter.  Loud noises 
associated with such "caused more panic associated symptoms."  
She continued to complain about stress and tension in her life, 
but doctors not that she coped with such.  In August 2005, the 
Veteran notified VA that she had a panic attack in her car over 
concern regarding her father's brain tumor and car trouble.

Private treatment records from Dr. JJ dated between February 2004 
and May 2008 reveal ongoing symptomatic treatment for left and 
right knee problems.  Dr. JJ did not address the circumstances of 
the injuries.

A VA mental disorders examination was conducted in September 
2005.  She reported at that time that she was very depressed, 
with low energy and motivation levels.  She had two episodes of 
mania in recent years.  In 2005, she believed her heating vents 
were releasing poison into the air, and shut off the heat in the 
middle of winter.  She feared ghosts, and had trouble sleeping.  
She stayed up for several nights in a row.  She also feared 
poison, in her daughter's toothpaste, during a 2000 manic 
episode.  She was delusional at that time.  The Veteran also 
reported "frequent panic attacks."  These are not detailed, but 
she stated that they often occurred when driving, so she avoided 
the car.  She did not say when these attacks began.

In an April 2006 statement, Dr. EW reported that he had been 
treating the Veteran since December 2001 for bipolar disorder.  
He described her symptoms as cyclic mood swings, impulsive and 
sometimes obsessive behavior, significant anxiety, and a fear of 
being alone.  He related that in August 2003, the Veteran's 
husband had helped her onto an amusement park ride.  "Just as 
the ride stopped" she saw that her husband was leaving.  "She 
panicked in fear that she was going to be left alone and jumped 
precipitously down from the ride."  Her knee was injured in the 
jump, and while riding a stationary bike in rehabilitation for 
the knee, she caused additional knee problems.  Dr. EW opined 
that, based on events as the Veteran related them, the knee 
injury was related to her service connected disability.

In a November 2008 statement, the Veteran's husband reported that 
in August 2003, he left his wife on a ride to go find a child, 
"even though [she] was panicky."  When he went to her on the 
ground, she immediately had said that she had jumped off the 
ride.  When rehabbing the injured left ACL, his wife had been 
obsessive about riding the stationary bike, doing so every day 
without fail until diagnosed with PFPS.

III.  Analysis

A. Left ACL

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

The Veteran has alleged that a panic attack associated with her 
service connected bipolar disorder caused her to dismount an 
amusement park ride in a rushed or unsafe manner, and she injured 
her left knee.  

Medical records and lay statements preceding the August 2003 
injury do reflect the occurrence of panic attacks or, at the very 
least, the presence of impulsive behaviors reflecting increased 
anxiety and paranoia.  The attacks do not appear to have occurred 
frequently, but the competent evidence does establish that they 
did occur prior to August 2003.  Medical records show that 
subsequent to August 2003, they began occurring more frequently.

The Veteran has stated that she felt panic on the ride when she 
saw her husband walking away.  This is consistent with her 
husband's observations regarding her demeanor at the time of the 
accident.  Further, the circumstance of being left alone is one 
which doctors have specifically indicated triggers anxiety in the 
Veteran.

The Veteran is competent to describe her state of mind, and her 
husband is competent to describe his observations of her demeanor 
and behavior.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  While contemporaneous 
private and VA treatment records make no reference to a panic 
attack at the time of the injury, they also do not directly 
contradict the allegation of a panic attack.  They describe how 
the injury occurred getting off of a stopped amusement park ride.  
The haste or motivation for the exit was not relevant to the 
treatment being provided, and so the absence of a notation 
regarding a panic attack is not dispositive.  Further, the 
treatment was provided hours, days, weeks, and months after the 
injury, when no panic attack was occurring and hence that fact 
does not appear to have been relevant to the treating doctors.

In short, the Veteran has competently described a service 
connected panic attack as her motivation in leaving the ride as 
she did, causing her left knee injury.  There is no evidence of 
record directly contradicting her allegation.  All reasonable 
doubt is resolved in favor of the Veteran; the evidence of record 
supports a finding that the torn left knee ACL was caused or 
substantially contributed to by service connected bipolar 
disorder.

B.  Bilateral PFPS

The Veteran additionally alleges that her currently diagnosed 
bilateral PFPS, as shown in VA and private records, is related to 
the now service connected left ACL tear.  In rehabilitating the 
left knee, she obsessively rode a stationary bike, causing the 
PFPS.

The Veteran and her husband have both competently described her 
rehabilitation behavior as obsessive.  Her treating doctors, Dr. 
EW, has also done so, and other doctors, not specifically 
referring to the bike riding, have commented on the capacity for 
some obsessive compulsive behavior.

The sole medical opinion of record on this issue is from Dr. EW, 
who opined that the obsessive bike riding worsened the knee 
problems.  Further, the Veteran has reported that the knee pain 
in connection with the rehabilitation activity.  She is competent 
to report such; the records of Dr. JJ support the allegation and, 
while they do not endorse the statement, also do not contradict 
it.  Treatment records demonstrate that the bilateral knee 
complaints began only after the rehabilitation program began.

The preponderance of the evidence supports the claim; there is no 
reasonable doubt to resolve.  Service connected bipolar disorder 
caused the Veteran to overwork the knees, resulting in PFPS 
bilaterally.  Service connection is warranted.


ORDER

Service connection for a torn left ACL is granted.

Service connection for bilateral PFPS is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


